PROSECUTION REOPENED
In view of the Appeal Brief filed on 07/25/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below (see the end of the Action).

DETAILED ACTION
Previous Rejections
Applicant’s arguments, filed 04/25/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1) Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer et al (USP 5,880,076).
Vermeer taught personal product compositions [col 20, lines 34-38], inclusive of toothpastes [col 21, line 6]. Said compositions comprised an alginate (e.g., sodium alginate) at 0-6 % [col 37, line 65]; zinc oxide [col 38, line 13] and zinc citrate trihydrate (e.g., reads on zinc compounds) [col 38, line 24], each at 0-8 % [col 38, line 26]; and, calcium carbonate (e.g., reads on an abrasive) [col 49, line 38] at 0-65 % [col 49, line 40]. Polyphosphates were not required ingredients.
Claim 1 is rendered prima facie obvious over the teachings of Vermeer, because it is prima facie obvious to combine prior art elements according to known methods, to yield predictable results. In the instant case, all the claimed elements (e.g., alginate, zinc compounds, abrasives) were known in the prior art (e.g., Vermeer), and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions (e.g., sodium alginate, zinc oxide and zinc citrate trihydrate were taught as useful agents in personal products [col 31, line 54; col 37, line 65; col 38, line 7]; and, the combination yielded nothing more than predictable results (e.g., a toothpaste personal product composition) to one of ordinary skill in the art. MPEP 2143.A.
The instant claim 1 recites 0.01-1.2 % alginate; 0.1-2 % zinc compounds at a weight ratio of zinc citrate trihydrate to zinc oxide at 1:2; abrasive at 38-50 %.
The instant claim 2 recites from about 0.06 % to about 1 % alginate; zinc compounds present at from about 1.4 % to about 1.6 %; abrasive present in an amount from about 42 % to about 46 %.
Vermeer taught an alginate (e.g., sodium alginate) at 0-6 %; zinc oxide and zinc citrate trihydrate, each at 0-8 % and, calcium carbonate at 0-65 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
Vermeer et al reads on the instant claims 1-2 and 4.

Response to Arguments
Applicant's arguments, filed 04/25/2022, have been fully considered but they are not persuasive.
Applicant argued that there does not exist a motivation or rationale for a skilled artisan to select specific ingredients of the claimed composition, from the long lists of optional ingredients taught by Vermeer. Applicant argued that Vermeer taught unrelated lists of ingredients.
The Examiner maintains that Vermeer’s disclosure of a multitude of combinations (e.g., optional, and/or unrelated ingredients) does not necessarily render any particular (e.g., toothpaste) formulation (e.g., alginate, zinc compounds, abrasive) as less obvious.

Applicant argued that a motivation or rationale for the skilled artisan to select components of the claimed composition has not been identified. Applicant argued that Vermeer does not describe alginate, zinc oxide and zinc citrate trihydrate together in either a personal product or a detergent composition.
The Examiner disagrees. Vermeer taught a predictable use of prior art elements according to their established functions. It is prima facie obvious to combine prior art elements according to known methods, in order to yield predictable results. In the instant case, all the claimed elements (e.g., toothpaste, alginate, zinc compounds, abrasive) were known in the prior art (e.g., Vermeer), and one skilled in the art could have combined the elements as claimed, by known methods, with no change in their respective functions.
For example, Vermeer taught: toothpaste as a personal oral hygiene product at col 20, lines 34-37 and col 21, line 6; sodium alginate as a useful personal product ingredient at col 37, line 65; zinc oxide and zinc citrate as anti-plaque and anti-calculus agents, at col 38 lines 1-5, 14 and 24; abrasives as useful in oral hygiene products at col 21, line 60. Vermeer’s combination (of ingredients) yielded nothing more than predictable results (e.g., a personal oral hygiene product) to one of ordinary skill in the art. MPEP 2143.A.

Applicant argued that the Examples of Vermeer are directed to various preparations, and physicochemical properties, of glycacarbamate and glycaurea compounds.
The Examiner maintains that Vermeer was relied upon as an entire disclosure, and is not limited to Examples disclosed therein. MPEP 2123 I/II.

Applicant argued that Vermeer is not directed towards the particular problem of the instant application.
The Examiner maintains that, the fact that the Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability, when the differences would otherwise be obvious. See MPEP 2145. II. In the instant case, and as previously discussed, Vermeer taught toothpastes as personal oral hygiene products at col 20, lines 34-37 and col 21, line 6; sodium alginate taught as a useful personal product ingredient at col 37, line 65; zinc oxide and zinc citrate as anti-plaque and anti-calculus agents, at col 38 lines 1-5, 14 and 24; abrasives as useful in oral hygiene products at col 21, line 60. It is not necessary that Vermeer suggest the combination (of ingredients) to achieve the same advantage, or result, as that of the Applicant. MPEP 2144.IV.

Applicant argued that incorporating alginate provides an effect (reducing the astringency of zinc salts), and that since the parameter (alginate) is not recognized as result-effective, its optimization cannot be considered obvious.
The Examiner maintains that, regarding alginate, the rationale of optimizing result-effective variables was not relied upon.

In response to the Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, the Examiner maintains that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP 2145.X.A. In the instant case, Vermeer taught personal care products comprising alginate, zinc and abrasives, as discussed above.

Applicant argued that the broad ranges of Vermeer do not render the narrow specific ranges and ratios as presently claimed. 
The Examiner maintains that Vermeer teaches ranges that overlap or lie inside ranges disclosed by the prior art, and so a prima facie case of obviousness exists. MPEP 2144.05 A. Furthermore, as the Applicant has not shown a criticality of the claimed ranges, a prima facie case of obviousness exists.

2) Claims 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer et al (USP 5,880,076), in view of Swaine et al (USP 8,865,192 B2).
The 35 U.S.C. 103 rejection over Vermeer was previously discussed. 
	Vermeer differs from the instant claim 3 in that Vermeer teaches humectants at 0-10 %, while the claim requires 18-22 % humectants. Vermeer differs from the instant claim 6, in that Vermeer is silent silica and its amount. Vermeer differs from the instant claim 8 in that the claim requires 32-42 % humectants.
	Nonetheless, Swaine teaches humectants as useful in dentifrice compositions, at 0-70 %, in order to keep toothpaste compositions from hardening upon exposure to air, and to impart a desirable sweetness of flavor to toothpaste compositions [col 19, lines 39-52]. Silica was included, at from about 6 % to about 70 %, as a safe and effective abrasive, for use in oral care compositions [col 5, line 5; col 14, lines 60-65].
The differences in the claimed humectant and the prior art are 18-22 %, as recited in claim 3; 32-42 %, as recited in claim 8; versus, 0-70 %, as taught by Swaine.
Vermeer was not silent as the amount of the humectant. For example, Vermeer taught humectants at 0-10 %, rather than the recited 18-22 or 32-42 %. However, Swaine taught humectants as useful at 0-70 %, amounts that overlap those which are instantly recited. This ingredient, and its amount, is recognized to have different effects (keeps toothpastes from hardening) with changing amounts used. Thus, the general condition is known, and the amount of this ingredient is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the humectant present in the composition of Vermeer, as taught by Swaine et al.
With the teachings of Vermeer, in view of Swaine, the ordinarily skilled artisan would have had a reasonable expectation of success in arriving at the claimed range of humectant.
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to have included silica within Vermeer’s toothpaste, as taught by Swaine. The ordinarily skilled artisan would have been motivated to include a safe and effective ingredient for use in oral care compositions. The skilled artisan would have been motivated to include silica at 6-70 % because at the said amounts, the ingredient is safe and effective, when included in oral care compositions, as taught by Swaine [col 5, line 5; col 14, lines 60-65].
Claim 3 recites 0.8-2 % thickening agents; 0.8-1.2 % flavoring agent; 1.6-2.2 % surfactant; 0.2-1 % sweetening agent; 0.8-1.4 % anti-caries agent; 0.5-5 % additives.
Claim 6 recites 0.01-1.2 % alginate; 0.1-2 % zinc compounds; 18-26 % abrasives.
Claim 7 recites 0.06-1 % alginate; 1.4-4.6 % zinc compounds; 20-23 % abrasives.
Claim 8 recites 28-36 % water; 32-42 % humectant; 1-2 % thickening agents; 0.8-1.5 % flavoring agent; 1.6-2.4 % surfactant; 0.25-0.45 % sweetening agent; 0.25-0.45 % anti-caries agent; 0.8-1.5 % additives.
The instant claim 10 recites the zinc citrate trihydrate and zinc oxide in a weight ratio of about 1:2.
Vermeer taught water at 5-99 % [col 18, lines 30-34]; humectants [col 21, line 61] (e.g., sorbitol taught at col 31, line 10] at 0-10 % [col 31, line 19]; carboxymethyl cellulose [col 29, line 22 and at col 36, line 57] at 0-10 % [col 29, lines 49-50]; xanthan gum at 0-7 % [col 29, lines 8-9 and 12]; flavoring agents [col 38, line 64] at 0.01-4% [col 39, line 1]; surfactants [col 21, line 62; col 22, line 38] (e.g., sodium lauryl sulfate taught at the Examples) at 0-70 % [col 27, lines 60-61]; sweetening agents (e.g., sodium saccharin) [col 39, lines 3 and 14-15] at 0.01-4 %; sodium monofluorophosphate and sodium fluoride, each at 0-5 % [col 39, lines 19-20 and 24]; sodium carbonate and sodium bicarbonate [col 42, lines 65-66], each at 0-70 or at 0-80 % [col 44, lines 29-39]; benzyl alcohol at 0.1-10 % or at 0.001-4 % [col 30, lines 14 and 23; col 33, line 59; col 34, line 5]; betaine at 0-7 % [col 49, lines 42-47]; an alginate (e.g., sodium alginate) at 0-6 %; zinc oxide and zinc citrate trihydrate, each at 0-8 % and, calcium carbonate at 0-65 %.
Swaine taught abrasives at 6-70 %.
A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 9 is rendered prima facie obvious because Vermeer taught preservatives [col 22, line 4], colorants [col 21, line 57] and a base [col 17, lines 49-50; col 34, line 35].

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.

Applicant argued that Swaine does not teach or suggest that an alginate can be combined with zinc citrate, zinc oxide and calcium carbonate. 
The Examiner maintains that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145. IV. In the instant case, the Examiner maintains that Swaine was not relied upon to teach alginate, zinc compounds and calcium carbonate, as those limitations were taught by Vermeer. Swaine was relied upon to teach the amounts of humectants in toothpastes, in order to keep the pastes from hardening upon exposure to air, and to impart a desirable sweetness therein; silica as a safe and effective abrasive in oral care compositions (see the Obviousness rejection over Swaine et al).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CELESTE A RONEY/Primary Examiner, Art Unit 1612

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612